Case 3:18-cv-13973-MAS-TJB Document 7-3 Filed 10/29/18 Page 1 of 7 PagelD: 174

~ EXHIBIT “A”
Case 3:18-cv-13973-MAS-TJB Document 7-3 Filed 10/29/18 Page 2 of 7 PagelD: 175

 

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
ORDER APPROVING
PARTIAL SETTLEMENT
OAL DKT. NO. EDS 15305-15

| AGENCY DKT. NO. 2016 23411
A.W. ON BEHALF OF N.W., |

Petitioners,
Vv.
PRINCETON REGIONAL BOARD OF
EDUCATION AND PRINCETON
CHARTER, a
Respondent.

 

Jaime Epstein, Esq., for petitioners

Brett Gorman, Esq., for respondent Princeton ‘Reginal Board of Education
(Parker McCay, P.A., attorneys) . OS

Cherie Adam, Esa., for respondent Princeton Charter (Adams, Gutierrez &
Lattiboudere, LLC, attorneys)

Record Closed: November 20, 2015 . Decided: November 23, 2015
BEFORE JOHN F. RUSSO, JR., ALJ:

This case arises under the Individuals with Disabilities Education Act, 20
U.S.C.A, §§1400 to 1482. The parties have voluntarily agreed to resolve partial

- New Jersey ts an Equal Opportunity Employer OR

 
Case .3:18-cv-13973-MAS-TJB Document 7-3 «Filed 10/29/18. Page’3 of 7 PagelD: 176

OAL DKT. NO. EDS 16305-15

disputed issues in this matter and have entered into a partial settlement as set forth in
the attached partial settlement. agreement,

| have reviewed the terms of the partial settlement and | FIND:

1. The parties have voluntarily agreed to the partial settlement as evidenced by
| - their signatures or their representatives’ signatures on: the attached partial
settlement agreement. (J-1)

2. The Board resolution. approving the _partial settlement agreement is” also
attached. (R- 1)

3. The partial settlement only disposes of some of the issues In controversy
7 between them as set forth the part of the > settlement agreement and | is consistent
. ;: with the law,

4, The remaining issues in dispute will be decided at the hearing scheduled for
December 21, 2015, SO =

Therefore, | ORDER that the parties comply with the partial settlement.”

 

November 23, 2015
DATE ~~ So a JOHN F. RUSSO, JR., ALJ

 

/mel

 
Case 3:18-cv-13973-MAS-TJB Document 7-3 Filed 10/29/18 Page 4 of 7 PagelD: 177

OAL DKT. NO. EDS 15305-15

APPENDIX

EXHIBITS

 

I-41 Partial Settlement Agreement

For respondent:

 

R.{ Board Resolution Approving Partial Settlement

 
Case 3:18-cv-13973-MAS-TJB Document 7-3 Filed 10/29/18 Page 5 of 7 PagelD: 178

Princeton _ ons ‘ ce:
ibiescroos, Administrative Offices

oy ae col 25 Valley Road, Princeton, New Jersey 08540 . t 609.806.4200

Live to Leam, Learn to Live

  

 

November 18, 2015

To Whom It May Concern:

I; Stephanie Kennedy, certify that I am the duly appointed Secretary to the Princeton —
Board: of Education, 1 further certify that at its Board Meeting held on November 17,
"2015, the following resolution was adopted by the Board of Education:
oe | "Special Education Agreement _
" RESOLVED, that the Board of Education approve: the special education
> gettlement agreement #111715-11, on file in the Stucent Services Office and

- authorizes the Board President to sign the agreement for a sum not to exceed
$140,000.00, for the period of September 1, 2015 through June 30, 2017.

RESOLVED, that the Board of Education authorize the administration to execute -

the Special Education agreement with all the necessary documents. The
agreement will be funded through general funds.

Regards,

Maple Kennedy.

Business Administrator/Board Secretary 7

 

 
Case 3:18-cv- 13973- MAS-TJB Document 7-3 Filed 10/29/18 Poe 6 of 7 C elD: 179
of GOS Y305-’ 5.4

1 |

TAU. of VM | OAL Dee No.

th

|.
t
wk (BS ESB
pe
i
L

| a Peloeden P. MM, <5 ducal’

ere

 

 

 

H
He
(
F
ie

me - Prinesstén ank. dhe be Sten “46 cdo.
coe 5 Ulk fo> 4 « fells Blo (ns, Feros |

aie VY delne eles. will place WM eal “the be Stas bcedensy

. a hc. fi" non (Oly. res pensinle Hen the fdath Qn
only fee ble YolT Ole «4 of 14S JOM S cheal
Wea’ bane en wilh Poy. Cesc, “ dtedly, QBrtime.

state L

hye. rind Gs will tea hued gt bef cajeny Cah oller
fen Sep DA. Lalae. dhe. Apei, 80) YO (D fos dhe.
Del? WIE SF rleal. yoo

Ae tee Sed Lorth Um Poreara apk d. che he fhe |
{Sley. pad there mtok Mion the IQ YARIS bool yee Ihe
i hies PeSopey oA. oy) fe fas YOLP ION 5 neal yeh ty
Wn vlad sop Ne pereds righs Challengy Pe 3016
Meee want . |

e) Yolece len chuck Ree warts fli, pe rente fy, Coe re flr epy
AALS. a bw ny Hendy M0) bays of re cod Lyset £ pe Y Ren,
ear \wegee F ahre bal.

Sythe Yorents WOVE GAY Que f A cle. nS a4er' ‘a Sd Prine Se.
thagte «K the bale ‘ok shi i¢ Corte: Acad, ind seing Le $ pep | laihs
te cll decay under the Toes, posLap: Co fo ‘, The Hem fe

thy'y Abd by yes me (orS bade pore nde cre. edge gene of,

 
+ we &

Case 3:18-cv-13973-MAS- TJB Document 7-3 ‘Filed 10/29/18 Page 7 of ? PagelD: 180

”

4

x

t

aw poe oe en
L
I

eee eye a a seep ep ete eee

Sena eid

i

a “Oye waren wend 1 5 yh: eck fo beet A...

le gu rlaNe\_-

TT ok “ oT TT ato n

 

 

 

[Meats hae TIES OS IOTE gn GIT STE...

8)\ the. Derg Ie hereby ithe ey ¥ “und eft

jen. be aucy ts Cue cevth, Jen din 4d, ne Dr in cede.

a) fe. sed WN Lbs ahese Menke, Mince dun "ty HOS
‘te ts b- rae fen. P6). C Scrooly oak Aah, ae ft
lnsinde Reine fem, Clorfer Scheal,

‘

. Ho fw eeeee eee

6). Cun Rear Mant pwsre br CT On) We on.

. iq BE . 08 AT AIIEO © 4 FUSTOAS FLAC MELT

LED, occ v2 § ,

- : Wythe ween we Wybraw te c mecegent Co pplicafien end

ic tbe Ren AX ¢ due Dre: “C4 pe FY Ae DN

» A QW ition roieriews
AM. afb vw :

 

 

Tash Maes ot , |

 
